Name: Commission Regulation (EC) No 153/98 of 22 January 1998 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 2556/97
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy;  food technology
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 18/8 23. 1. 98 COMMISSION REGULATION (EC) No 153/98 of 22 January 1998 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 2556/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 2556/97 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 2556/97 for which the time limit for the submission of tenders was 8 January 1998 are as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 349, 19. 12. 1997, p. 41. (4) OJ L 251, 5. 10. 1979, p. 12. (5) OJ L 248, 14. 10. 1995, p. 39. ¬ ¬EN Official Journal of the European Communities L 18/923. 1. 98 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ±Ã Ã ¿r µ Ã Ã µÃ »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã » Ã Ã ±Ã Ã ¹Ã Ã Ã µr ÃÃ Ã » Ã Ã ·Ã Ã µÃ ¹r Ã µÃ ºÃ Ã Ã ±Ã ¶ Ã Ã ¿ µÃ µÃ ½Ã µr Ã Ã µ Ecu Ã ±Ã ½ Ã Ã ± Ã  Ã Ã ¿Ã ½Ã ¿ Minimum prices expressed in ECU per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna Minimipriser i ecu per ton a) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã  µÃÃ  Ã Ã ¿Ã Ã ¸Ã ¹Ã ± Ã  Ã Ã µÃ Ã ±Ã Ã Ã ± µÃ µ Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non disossati  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben DEUTSCHLAND  Vorderviertel 1 004 DANMARK  Forfjerdinger 970 ITALIA  Quarti anteriori 1 004 IRELAND  Forequarters  FRANCE  Quartiers avant 1 004 BELGIQUE  Quartiers avant/Voorvoeten 970 Ã STERREICH  Vorderviertel 1 004 PORTUGAL  Quartos dianteiros  NEDERLAND  Voorvoeten 1 004 ESPA Ã¯ ¿ ½NA  Cuartos delanteros 1 004 SVERIGE  Framkvartspart 1 000 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ Ã ¹Ã Ã ¸Ã ¹Ã ± Ã  Ã Ã µÃ Ã ±Ã Ã Ã ± µÃ µ Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt DANMARK Interventionsbov (INT 22) 1 620 Interventionsbryst (INT 23) 1 260 Interventionsforfjerding (INT 24) 1 630 Interventionsskank (INT 21) 1 375 Interventionsslag (INT 18) 1 260 FRANCE Jarret arriÃ ¨re dintervention (INT 11) 1 410 Jarret avant dintervention (INT 21)  Ã paule dintervention (INT 22) 1 650 Poitrine dintervention (INT 23) 1 352 Avant dintervention (INT 24) 1 400 Flanchet dintervention (INT 18)  UNITED KINGDOM Intervention shank (INT 11) 1 210 Intervention shin (INT 21) 1 619 Intervention shoulder (INT 22) 1 764 Intervention brisket (INT 23) 1 103 Intervention forequarter (INT 24) 1 482 Intervention flank (INT 18) 1 014 IRELAND Intervention shank (INT 11)  Intervention shin (INT 21)  Intervention shoulder (INT 22)  Intervention brisket (INT 23)  Intervention forequarter (INT 24)  Intervention flank (INT 18) 